Citation Nr: 1713980	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than psychoneurotic reaction and depressive reaction, but to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Joseph R. Ledbetter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to February 1963 and from July 1963 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A copy of the hearing transcript has been associated with the record.

This case was previously before the Board in December 2014, when it was remanded for further development.  The case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, additional development is required before the Veteran's claims can be decided.  

As noted above, this case was previously remanded in December 2014 for further development.  Post-service treatment records received subsequently contained information pertinent to the Veteran's claims that had not previously been submitted to VA, including indications that the Veteran was in receipt of Social Security disability.  A review of the record shows that these records are not associated with the claims file and therefore, a remand is necessary to obtain these records in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2016).

To date, the Veteran has not been afforded a VA examination with respect to his acquired psychiatric disability or hypertension claims.  In the present case, the Veteran has a current diagnosis of hypertension and several psychiatric disabilities, and has made lay statements that his active service caused his disabilities.  Moreover, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the service connection claims.  Therefore, the Board finds that providing the Veteran with an examination for the purpose of obtaining a medical opinion concerning a possible relationship between the Veteran's claimed disabilities and his military service is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2016); McLendon v. Nicholson. 

Additionally, as to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran reported that it was caused by personal assaults - an injury to his shoulder during hand-to-hand combat training.  Therefore, a remand is required to provide the claimant with a personal assault letter in compliance with 38 C.F.R. § 3.304(f)(5) (2016).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from April 2016 to present from the Eastern Kansas Health Care System and associate them with the record.

2.  After obtaining authorizations from the Veteran, associate with the record any new private treatment records.

3.  Contact the Social Security Administration and request a copy of the Veteran's completed Social Security disability benefits file, including any medical records used in granting disability benefits to the Veteran.  

If the AOJ cannot locate these records, they must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims. 

4.  Provide the Veteran with a personal assault letter that fully complies with 38 C.F.R. § 3.304(f)(5) regarding evidence he can provide VA to help support his allegations regarding a personal assault causing his current PTSD.  Specifically, the letter should notify the Veteran that evidence from sources other than his service records may corroborate his account of the stressor incidents (i.e., the hand-to-hand combat training injury to his left shoulder). 

5.  Once any outstanding records have been received, provide the Veteran with a VA psychiatric examination.  The Veteran's claims file should be made available to the examiner and after a review of the record, the examiner should provide diagnoses and determine the etiology of all current acquired psychiatric disorders. 

If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder originated while the Veteran was on active service. 

The examiner should also provide an opinion as to whether a psychosis manifested itself in the first post-service year.

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

6.  Then, provide the Veteran with a VA examination to determine the etiology of his hypertension.  The Veteran's claims file should be made available to the examiner and after a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is related to his active service.  

The examiner should thereafter provide an opinion as to whether hypertension manifested itself in the first post-service year. 

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was caused and/or aggravated by any acquired psychiatric disorder including PTSD and/or the medications he takes to treat his acquired psychiatric disorders. 

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

7.  Then, adjudicate the claims.  If any decision remains unfavorable to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


